Citation Nr: 9934036	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-44 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to December 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim on appeal.  
The veteran appealed that decision to the BVA.  This case was 
remanded in November 1997 and the case has been returned to 
the Board for appellate review. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a chronic low back disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic low back disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed back strain 
was incurred in service as a result of being hit in the back.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In September 1993, the National Personnel Records Center 
noted that portions of the veteran's service medical records 
could not be located.  The veteran has provided copies of 
service medical records that were in his possession.  In 
cases where service medical records are lost or unavailable, 
VA's duty to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993).  Pursuant to the November 1997 remand, the 
veteran, in March 1998, was requested to provide the names 
and ranks of military physicians who had treated him in 
service, as well as any additional service medical records he 
might still posses.  To date, no response has been received 
from the veteran.  

The available service medical records indicate that in June 
1991, the veteran complained of a tight back since lifting a 
heavy object three months earlier.  He had full range of 
motion and no apparent objective symptoms.  The diagnosis was 
lower back pain.  Another entry noted that the veteran 
complained of back pain for the last 72 hours since being 
tackled by a friend.  The assessment was a contusion.  The 
date of this entry is illegible.  

The veteran was administered a general VA examination in 
October 1993, in connection with a claim for service 
connection for Persian Gulf related illnesses.  This 
examination revealed his back to be normal.  He received a 
more comprehensive VA general medical examination in January 
1994.  He gave history of incurring a back injury in June 
1990 after falling and striking his back.  He said that he 
continued to have constant back pain until January 1992, when 
he experienced an acute exacerbation while lifting a 
component of a bridge.  He reported that acute symptoms 
resolved with treatment, but that he still experiences 
constant back pain.  The examiner indicated that all clinical 
findings were normal.  Under the heading "Musculoskeletal" 
the examiner indicated "history of low back pain."  
However, under the heading "Diagnosis" the examiner noted 
chronic low back pain.  X-rays indicated "marked narrowing 
of the L5-S1 interspace.  Discogenic pathology at the L5-S1 
level cannot be excluded.

VA treatment records from October 1993 to October 1996 noted 
occasional complaints of back pain.  An orthopedic 
consultation was recommended in November 1993.  The records 
noted "patient with complaints of trauma to the back and 
history of sciatic symptoms.  Please evaluate"  It is 
unclear whether the veteran ever received the recommended 
consultation/evaluation.  Another entry, undated, noted an 
impression of low back pain with radiation.  An 
electromyograph (EMG) was recommended "to rule out 
radiculopathy as exam is without objective findings (i.e. 
decreased sensation, weakness.)"  In June 1994, the 
veteran's complaints were unchanged, examination results were 
unchanged, and an EMG revealed "no evidence of 
radiculopathy."  The assessment was musculoskeletal strain, 
low back.  In April 1996, the veteran did display objective 
symptomatology as there was paraspinal muscle spasm and 
limitation of motion, in addition to subjective symptoms such 
as pain.  The diagnosis was back strain.  

This case was remanded in November 1997 in order to, among 
other things, provide that veteran with a comprehensive VA 
examination of the his lumbosacral spine.  The examiner was 
requested to ascertain, among other things, the etiology of 
any current low back disability, and to determine whether it 
was at least as likely as not that the condition was related 
to the veteran's military service.  In March 1998, the 
veteran was notified of the need for such an examination, and 
of the consequences of his failure to attend.  The veteran 
did not attend the scheduled examination.  

Following a careful review of all the evidence, the Board 
finds that the veteran has not met all the criteria for a 
well grounded claim and his claim must therefore be denied.  
The Board notes that there is no competent medical evidence 
of a nexus or link between currently diagnosed back strain 
and the veteran's service.  Such evidence might have been 
provided had the veteran chosen to attend the scheduled VA 
examination.  Under 38 C.F.R. § 3.326(a) (1999), individuals 
are required to report for any scheduled examination.  In 
view of the veteran's failure to attend the examination, the 
Board must review the claim based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).  

The only evidence that tends to show a connection between 
back strain and service consists of the veteran's own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of a medical relationship between his 
complaints of back pain in service and back strain diagnosed 
after service, the claim for service connection for a chronic 
low back disorder not well grounded.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
inapplicable in this case because there is no evidence that 
the veteran had a chronic condition in service or during an 
applicable presumption period.  The Board notes initially 
that back pain or strain is not a disorder subject to any 
post service presumptive period for purposes of service 
connection.  While X-rays taken in January 1994 revealed 
marked narrowing of the L5-S1 interspace, there has been no 
diagnosis of a chronic disorder such as arthritis during any 
relevant presumptive period.  As regards service incurrence, 
the Board can only say that the veteran could have helped his 
case if he had appeared for the VA examination as indicated 
earlier in this decision.  The point is the evidence did not 
show a chronic back condition in service, and the evidence at 
this time does not  relate the present condition to problems 
in service.  If the veteran's is willing to appear for an 
examination, he may attempt to reopen his claim.  See Savage, 
10 Vet. App. at 498.  Therefore, the veteran's claim is not 
well grounded and is thus denied.


ORDER

Service connection for a chronic low back disorder is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

